Citation Nr: 0833834	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In September 2006, the veteran presented testimony at a 
hearing before a Decision Review Officer (DRO) at the 
Milwaukee RO.  A transcript of this hearing is in the 
veteran's claims folder.  

In November 2007, the Board reopened the veteran's claim for 
a low back disability and remanded for further development.  
That development has now been completed and the claim has 
returned to the Board for further review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Right sided L5 spondylolysis has been shown to be 
causally or etiologically related to a fall during the 
veteran's military service.


CONCLUSION OF LAW

Service connection is warranted for right sided L5 
spondylolysis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of service connection on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
after resolving reasonable doubt, the veteran is entitled to 
service connection for spondylolysis.  In this case, the 
presumption of soundness applies because the veteran's April 
1979 enlistment examination was absent for any findings 
pertaining to his back.  Although there is some evidence 
indicating that the veteran had a preexisting back disorder, 
including his own statements and those of the VA examiners, 
the Board finds that there is insufficient evidence that 
spondylolysis clearly and unmistakably existed prior to 
service.  Significantly, the April 2005 examiner stated that 
it was difficult to determine when spondylolysis occurred and 
the June 2008 examiner indicated that the reported fall in-
service may or may not represent the onset of spondylolysis.  
Thus, there is not clear and unmistakable evidence that 
spondylolysis pre-existed service.  Therefore, as a matter of 
law, the presumption of soundness cannot be rebutted, and the 
Board must find that spondylolysis did not preexist his 
period of service.  Therefore, the Board's analysis must turn 
to the issue of whether a low back disability was incurred 
during the veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

The veteran's service treatment records revealed that he 
complained of back pain since service entrance.  In 
particular, a July 11, 1979, treatment entry indicated that 
the veteran complained of a sharp pain along his spine and 
that he had a history of this since childhood.  However, the 
back examination was normal.  A July 13, 1979, treatment 
entry noted that the veteran complained of backaches with 
pain radiating up and down his back.  The assessment was 
muscle strain.  A July 1979 treatment record noted that the 
veteran's thoracic spine was normal but he had a muscle spasm 
on examination.  It was noted that the veteran reported a 
history of childhood operations on his back.  A July 30, 
1979, entry showed that the veteran complained of chronic 
back pain without relief.  The examiner noted, "chronic back 
pain [with normal] t-spines--no relief [with] rest, 
etc. . . . believe is [primarily] of supratentorial origin 
[without] strong evidence for organic basis."  A July 30, 
1979, report reflected that the veteran complained of back 
pain primarily in the thoracic area that was treated by a 
chiropractor when he was a child.  The veteran had a normal 
thoracic spine.  Further, it was noted that the veteran 
complained of back pain from his neck to the sacrum since the 
first day of physical training and denied a prior history of 
pain.  There was no muscle spasm and the assessment was 
diffuse paravertebral muscle tenderness.  X-ray was 
unremarkable.  

As will be discussed below, after the aforementioned in-
service back complaints, the veteran reported that he fell on 
an obstacle course at the end of his service.  The only 
corroboration of a fall during service was in an August 2, 
1979, medical board report cover sheet which documented that 
the cause of injury was fall and the primary diagnosis was 
chronic low back pain, which was found to have existed prior 
to entrance and was not aggravated by service.  The 
accompanying August 2, 1979, medical board report stated, in 
summary, that the veteran was cognizant of back problems 
prior to service enlistment and was treated by a chiropractor 
as a child.  The veteran complained of back pain along the 
entire vertebral column from the neck to the lower back since 
the first day of physical training.  The x-ray was 
unremarkable and the impression was paravertebral muscular 
strain.  The diagnosis at the time of evaluation was chronic 
low back pain.  After examination and review of the evidence, 
it was the opinion of the board that the veteran did not meet 
the minimum standards for enlistment or induction and that he 
had no unfitting physical disability incurred in or 
aggravated by active military service.  As such, at the time 
of his separation from service, the veteran had a diagnosis 
of chronic low back pain that was not incurred in or 
aggravated during service.  

A brief summary of the post service medical evidence 
pertaining to the veteran's claim for a low back disability 
is as follows.  The earliest post service medical evidence 
consists of private treatment records from M.A.C./M.H.C. 
dated from 1978 to 1985.  Of particular importance is a 
January 1981 entry showing that the veteran complained of 
back pain since service in August 1979 after falling on an 
obstacle.  The impression was lumbar strain.  A January 1981 
x-ray revealed pedicles and vertebral arches that appeared 
normal but for a right sided L5 spondylolysis.  The left side 
pars interarticularis appeared intact and there was no 
associated spondylolisthesis.  In February 1981, the veteran 
had a lumbosacral spine fusion with an admitting diagnosis of 
spondylolysis L5-S1 on the right.  It was noted that the 
veteran's brothers had spinal fusions for back problems.  The 
veteran reported falling 10 feet while going through an 
obstacle course in-service in July 1979 and landing on his 
back.  The post operative diagnosis was spondylolysis of L5-
S1 with chronic back pain.  

VA treatment records dated from 1996 to 2007, which were 
received in July 2007 within SSA records, included a February 
1998 radiology report which noted posterolateral fusion 
performed on the left side L4-S1, slight retrolisthesis of L4 
and L5, and wedging of the T11 vertebral body.  A February 
1999 MRI showed circumferential, broad-based disk bulge at 
the L5-S1 interspace.  A December 2001 notation reflected 
that the veteran had a whiplash injury in March 1999.  A May 
1999 radiology report of the lumbosacral spine revealed a 
pars defect at L5 and grade 1 spondylolisthesis.  The veteran 
underwent a L5-S1 diskectomy for a herniated nucleus pulposis 
L5-S1 in March 2000.  

The veteran underwent a VA examination in connection with his 
claim in April 2005.  The assessment was L5 spondylolysis 
with mild L5 on S1 spondylolisthesis status post posterior 
spinal fusion from L4 to S1 with chronic low back pain.  
After reviewing the veteran's claims file, the examiner 
commented that it was difficult to come to a conclusion but 
stated that the veteran's current back condition was less 
likely than not a result of his previous service condition.  
In particular, the examiner noted it was difficult to 
determine when spondylolysis occurred, but did indicate that 
it corresponded to the veteran's description of some type of 
break in the lower back.  After rendering a very detailed 
analysis of the veteran's back disability and discussion of 
spondylolisthesis and spondylolysis, the examiner commented 
that if a medical board had thoroughly reviewed his condition 
at the time that this occurred and felt that it was not 
service connected but pre-existing, this more than likely was 
the case, although the examiner could not say that it 
absolutely was not a result of any involvement in service, he 
stated that the veteran's current complaints were less likely 
than not a result of any back complaints that he was 
complaining of while in service.  The examiner added that 
during service the veteran complained of what appeared to be 
thoracic pain as well as neck pain and maybe some lumbar 
pain, where if he had traumatic spondylolysis, this would be 
more consistent with focal lumbar pain, severe in nature that 
could be more pinpointed to a specific location.  

In evaluating the April 2005 opinion, the Board notes that 
the private treatment records from M.A.C./M.H.C. were not of 
record.  As such, the examiner did not have for his review 
the January 1981 x-ray finding of right sided L5 
spondylolysis.  In light of the examiner's conclusion that it 
was difficult to determine when spondylolysis occurred, but 
that his current spondylolysis did correspond to the 
veteran's description of some type of break in the lower 
back, the Board finds it significant that there was an x-ray 
finding of right sided L5 spondylolysis a little over a year 
after the veteran's separation from service.  Moreover, the 
M.A.C./M.H.C. records did not contain a report of an 
intervening injury to back between service separation and the 
finding of spondylolysis.  In fact, the records indicated 
that the veteran complained of back pain since service.  

Further, the examiner's rationale that the veteran complaints 
of neck and thoracic pain were inconsistent with traumatic 
spondylolysis is misleading.  In this regard, as outlined 
above, the veteran complained of neck, thoracic, and lower 
back pain throughout service.  However, the opinion did not 
account for the fall that occurred after these reports.  As 
the examiner noted earlier in his opinion, it is possible 
that this fall could have resulted in traumatic 
spondylolysis.  

In June 2005, the veteran again underwent a VA examination in 
connection with his claim.  After reviewing the veteran's 
claims file including the records from M.A.C./M.H.C., it was 
the examiner's opinion that the veteran's current back 
condition was not due to service nor aggravated by his 
military service.  The examiner noted that the service 
medical records did not show a significant back injury and 
the medical board at the time of his service determined that 
his condition pre-existed service.  However, the examiner did 
not provide a very detailed rationale for her conclusions.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As such, the Board affords this 
opinion little probative weight.  

Pursuant to this remand, the veteran underwent a third VA 
examination in June 2008.  In sum, the examiner opined that 
it did not appear that the veteran's current complaints were 
service connected but instead that they pre-existed service.  
However, the examiner could not say this without resorting to 
mere speculation.  During the examination, the veteran 
reported falling six to seven feet off the monkey bars at 
which time he landed flat on his back side at a slight angle 
with a straight back.  He stated that he felt an immediate 
sharp pain with a pop and shooting pain into his legs.  
Currently, his low back pain was described at the level of 
L5-S1 and located in the paraspinal muscles with a sharp 
component pain shooting down his right lower extremity.  
After the examiner reviewed the claims file and examined the 
veteran, the examiner stated that it was difficult to come to 
a convincing conclusion based on the medical records and 
medical history provided by the veteran.  

The examiner noted that the veteran's claim of falling while 
in service with a pop in his back may or may not represent 
the onset of his spondylolysis, as spondylolysis can be 
caused from a variety of events, including both congenital 
versus a natural event such as trauma.  However, the veteran 
had a lot of back symptoms as a child, which may have been 
symptomatology indicative of prior onset of spondylolysis as 
he was having some discomfort with this and was not allowed 
to be involved with any activity at that time.  As there were 
no x-rays to review and the examiner could not go 
retrospectively to review these films, it might be possible 
that these were not visualized on those prior x-ray 
dictations as a diagnosis.  In this case, the spondylolysis 
would be then a preexisting condition and not caused by 
service, although it certainly could be that the fall 
incurred during his military service may have caused a flare-
up of his symptoms in a temporary manner.  

The Board finds that the use of the word "may," as in this 
case, makes the doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  In essence, the 
examiner was unable to determine if the veteran's 
spondylolysis pre-existed service or was a result of the in-
service fall.  This examiner also concluded that in-service 
spondylolysis would have presented more likely as a 
pinpointed and focal pain as opposed to the diffuse 
complaints of his entire cervical, thoracic, and lumbar 
spine.  However, this opinion also did not account for the 
fall that occurred after these reports, which could have 
resulted in traumatic spondylolysis.  

In conclusion, the Board finds that the an in-service fall is 
corroborated by the August 1979 medical board report cover 
sheet.  Further, the January 1981 M.A.C./M.H.C. entry 
supports the veteran's contentions that he had continued back 
problems since an in-service fall.  Moreover, a January 1981 
x-ray documented a right sided L5 spondylolysis.  
Importantly, both the April 2005 and June 2008 VA examiners 
opined that spondylolysis can result from a traumatic event.  
Therefore, after resolving all reasonable doubt in favor of 
the veteran, the Board concludes that the veteran is entitled 
to service connection for right sided L5 spondylolysis.  


ORDER

Entitlement to service connection for right sided L5 
spondylolysis is granted.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


